Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 1 of 35                                  PageID #: 5224



                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ALABAMA
                                         SOUTHERN DIVISION

 TIMOTHY BOLAR, et al.,                                   )
                                                          )
                           Plaintiffs,                    )
                                                          )
 v.                                                       ) CIVIL ACTION NO. 1:17-00360-JB-B
                                                          )
 SOUTHERN INTERMODAL XPRESS, et al.,                      )
                                                          )
                           Defendants.                    )

                                                      ORDER

         This matter is before the Court on Defendants’ Motions for Summary Judgment. (Docs.

 150 and 151) (“Motions”). The Motions have been fully briefed and are ripe for resolution.1

         Plaintiffs brought claims against Defendants Lazer Spot, Inc. (“Lazer Spot”), Lazer Spot

 Holdings Corp. (“Holdings”) (together “Lazer Spot Defendants”), and Southern Intermodal Xpress,

 LLC (“SIX”) for allegedly failing to pay Plaintiffs’ overtime wages under the Fair Labor Standards

 Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Specifically, each Plaintiff alleged that

 one or more Defendants misclassified them as exempt employees pursuant to the Motor Carrier

 Act exemption contained in 29 U.S.C. § 213(b)(1). After due consideration, and for the reasons

 stated in Defendants’ briefs and below, Defendants’ Motions for Summary Judgment are

 GRANTED, and Plaintiffs’ claims are dismissed with prejudice.




 1
  This Order follows and articulates the rationale for the Court’s Order dated August 21, 2019 (Doc. 174), that the
 Motions are due to be granted.


                                                          1
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 2 of 35                                 PageID #: 5225



 I.      BACKGROUND


         A.       Procedural History


         On August 9, 2017, a group of 11 Plaintiffs, including Cleotho Mosley, Corwin Scott, and

 Oscar Gibson, filed suit against Defendants asserting violations of the FLSA (“Bolar”). (Doc. 1). In

 December 2018, the Court entered an order consolidating Bolar with a later-filed case entitled

 Jones, et al. v. Southern Intermodal Xpress, LLC, et al., No. 17-cv-520, in which a number of

 individuals sued SIX for the same FLSA violations asserted in Bolar. (Doc. 43). The consolidated

 cases included 20 Plaintiffs, each of whom pursued his claims on an individual basis. (Doc. 67).

 Of those 20 Plaintiffs, seven pursued claims against all Defendants, one pursued claims only

 against the Lazer Spot Defendants, and 12 pursued claims only against SIX. (Id.). Although Gibson

 initially asserted claims against Lazer Spot and Holdings, he later clarified that he was not

 employed by either entity, and pursued his claims solely against SIX. (Id.). Mosley and Scott

 worked for both Lazer Spot and SIX. (Id.). Over the course of the litigation, 17 Plaintiffs either

 withdrew their claims or failed to prosecute their claims after their counsel withdrew from

 representing them. (See Docs. 88-102, 108, 110, 118, 121, 129, 136, 138-140). At the time

 Defendants moved for summary judgment, only Mosley, Scott, and Gibson continued to

 prosecute their claims against Defendants.2




 2
   There is also a subsequent case, Semaj Britford and Taurus Thompson v. Southern Intermodal et al., No. 18-0466-
 JB-C, in which former Plaintiffs from Bolar who were dismissed for failure to prosecute asserted the same claim for
 overtime compensation against SIX and Lazer Spot in a separate action. Lazer Spot was voluntarily dismissed as a
 defendant due to the statute of limitations, and the action has been stayed pending disposition of these motions.
 (18-cv-466, Doc. 15).



                                                         2
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 3 of 35                                     PageID #: 5226



          B.       Factual Background


                   1.       Lazer Spot and SIX Employed Drivers to Provide Spotting and Shuttling
                            Services at the Kimberly Clark Paper Mill and Distribution Center in
                            Mobile, Alabama


          This case arises out of the work that Plaintiffs performed when they were employed by

 SIX and, in the case of Mosley and Scott, by Lazer Spot, at the paper mill and distribution center

 operated by Kimberly Clark (“KC”) in Mobile, Alabama.3 Plaintiffs do not assert that Defendants

 jointly employed them. As described below, Plaintiffs did not work for Lazer Spot and SIX at the

 same time. Rather, Plaintiffs Mosley and Scott worked for Lazer Spot prior to April 2015, and all

 three Plaintiffs worked for SIX after April 2015 when Lazer Spot ceased its operations at the KC

 facilities in Mobile.

          Lazer Spot is a third-party logistics company that provides transportation and yard

 management services to various plants, mills, and consumer-goods companies across the United

 States. (Doc. 150-21 at 2). Among the services it provides are spotting (i.e., moving loaded and

 empty trailers between two or more points, often in and around a client’s facility, and sometimes

 offsite) and shuttling (i.e., transporting loaded or unloaded trailers over public roads to and from

 a client’s facility). (Id. at 2; Doc. 150-20 at 3, 4).


 3
  Plaintiffs also named Lazer Spot Holdings Corp. as a defendant in this lawsuit. (Doc 1). Holdings did not engage in
 any operations, employ any workers, or set the terms of employment for any workers at Plaintiffs’ worksite. (Doc.
 150-20 at 12, 13; Doc. 150-5 at 13, 14). Holdings merely owns the stock of Lazer Spot, Inc. (Doc. 150-20 at 12). It is
 Plaintiffs’ burden to establish that Holdings was an employer under the FLSA. Because Holdings did not employ
 them during the relevant time period, Holdings is entitled to summary judgment. See Freeman v. Key Largo
 Volunteer Fire & Rescue Dep’t, Inc., 494 F. App’x 940, 942 (11th Cir. 2012) (per curiam) (“To state a claim for failure
 to pay . . .overtime wages under the FLSA, a plaintiff must demonstrate that . . . he is employed by the defendant.”);
 Beard v. Langham, 649 F. Supp. 2d 1332, 1343 (S.D. Ala. 2009) (granting summary judgment to defendants where
 plaintiffs “failed to demonstrate” that defendants employed plaintiffs within the meaning of the FLSA). Even if
 Mosley or Scott could establish that Holding employed them, it would nonetheless be entitled to summary judgment
 on their claims for the reasons discussed herein with respect to Lazer Spot.



                                                           3
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 4 of 35                       PageID #: 5227



        SIX, like Lazer Spot, provides transportation services to its clients and at the KC facilities.

 SIX’s primary business is the transport of intermodal cargo containers loaded with products to

 and from the Ports of Mobile and New Orleans, but a fraction of SIX’s employees provides driving

 services at the KC facilities in Mobile. (Doc. 152-1 at 2, 3). SIX hires all of its drivers in the same

 manner, regardless of whether they are assigned to work in Mobile or New Orleans and

 regardless of whether they are assigned intermodal or KC work. (Doc. 152-1 at 4, 5). While some

 drivers are ultimately assigned to primarily work at KC and some are assigned primarily to be an

 intermodal driver, SIX commonly moves drivers between intermodal freight and KC work. (Doc.

 152-3 at 7, 8-10; Doc. 152-4 at 22; Doc. 152-9 at 36, 37).

        All Lazer Spot and SIX drivers are required to maintain commercial driver’s licenses as a

 condition of employment, as well as meet other standards set by the federal Department of

 Transportation. (Doc. 150-4 at 5). Lazer Spot and SIX are each licensed with the DOT and have

 Federal Motor Carrier Safety Administration (“FMCSA”) authorization necessary to act as

 interstate carriers. (Doc. 150-21 at 2; Doc. 152-1 at 2).

        Lazer Spot provided spotting and shuttling services at the KC facilities in Mobile until April

 2015 when its contract with KC ended. (Docs. 150-2 at 3; 150-4 at 3). On April 1, 2015, SIX

 assumed responsibility for the spotting and shuttling needs at the KC facilities and hired at least

 some of the former Lazer Spot drivers; thereafter, Lazer Spot did not engage in any operations

 or employ any workers at the facility. (Doc. 150-20 at 3; Doc. 150-13 at 54, 55). To provide these

 services, Lazer Spot and SIX employed drivers who transported goods in and around the paper

 mill and the nearby distribution center (“DC”).




                                                   4
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 5 of 35                    PageID #: 5228



        The KC mill uses raw fiber materials, including wood pulp and recycled fibers, to

 manufacture finished paper products such as toilet paper, tissue paper, paper towels, and

 “Convermat” rolls, which are very large rolls of paper. (Doc. 150-2 at 6; Doc. 150-4 at 2; Doc.

 150-13 at 25). KC’s Mobile operation consists of two main facilities—a production mill and the

 DC. (Doc. 150-4 at 2; Doc. 150-5 at 4, 5; Doc. 150-7 at 13, 14; Doc. 150-11; Doc. 150-13 at 25).

 KC also utilizes a third-party warehouse owned by Merchants Transfer Co. (“Merchants”). (Doc.

 150-4 at 5; Doc. 150-5 at 8). The mill, the DC, and the Merchants warehouse are all separated by

 roads that are open to the public. (Doc. 150-4 at 3; Doc. 150-5 at 6; Doc. 150-7 at 13; Doc. 150-

 13 at 26-32, 39-41; Doc. 150-11; Doc. 150-15; Doc. 150-16; Doc. 150-17; 150-19 at 3, 4).

        Bay Bridge Road bisects the mill and the DC. The mill is located immediately north of Bay

 Bridge Road and the DC is located immediately south of Bay Bridge Road. (Doc. 150-4 at 3; Doc.

 150-7 at 13-20; Doc. 150-13 at 26-32, 39-41; Doc. 150-15; Doc. 150-16; Doc. 150-17). Herbert

 Street forms a three-way intersection with the south side of Bay Bridge Road and leads to the

 DC. (Doc. 150-2 at 4, 5; Doc. 150-3; Doc. 150-4 at 3; Doc. 150-7 at 13-20; Doc. 150-13 at 26-32,

 39-41; Doc. 150-15; Doc. 150-16; Doc. 150-17). The mill is accessible via Bay Bridge Road and

 Paper Mill Road, which forms a three-way intersection with the north side of Bay Bridge Road.

 (Doc. 150-2 at 12; Doc. 150-4 at 3; Doc. 150-7 at 28, 29; Doc. 150-13 at 43-47). Merchants is

 located off of Paper Mill Road, approximately 1.5 miles to the north of the KC mill. (Doc. 150-4 at

 3; 150-6 at 4). Bay Bridge Road, Paper Mill Road, and Herbert Street all function as public

 thoroughfares and the public utilizes these streets. (Doc. 150-2 at 17, 18; Doc. 150-6 at 4; Doc.

 150-5 at 7, 22-24; Doc. 150-7 at 30; Doc. 150-13 at 40, 41, 52, 53; Doc. 150-18 at 2, Ex. 1; Doc.

 150-19 at 3-5).



                                                 5
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 6 of 35                                PageID #: 5229



         KC contracted with Lazer Spot and, later, SIX, to provide drivers to transport paper

 products and raw fiber material between the mill, the DC, and Merchants. (Doc. 150-4 at 3). KC

 required Lazer Spot and SIX to provide drivers to complete three types of trips over the roads

 around the facilities, as described below.

         KC expected all Lazer Spot and SIX drivers to be capable of performing all of the driver

 services under the parties’ respective contracts and did not require any drivers to be assigned

 solely to one area of the mill or DC. (Doc. 150-4 at 5). The Lazer Spot and SIX drivers who worked

 at the KC facilities in Mobile were subject to being called upon at any time to drive on public

 roads to transport finished paper goods and raw fiber material.4 (Doc. 152-1 at 4; Doc. 150-5 at

 11, 16; Doc. 150-6 at 5; Doc. 150-20 at 6).

         KC required Lazer Spot and SIX drivers to adhere to all DOT regulations and to maintain a

 commercial driver’s license. (Doc. 150-4 at 5). Per KC’s requirements, all of the Lazer Spot and

 SIX trucks at the Mobile facilities were licensed and tagged in a manner that allowed them to

 operate on the public roads around the facilities, and the vehicles had to meet annual DOT

 inspections. (Id.; Doc. 150-5 at 9; Doc. 152-11 at 5). The vehicles that Plaintiffs operated at the

 KC facilities as drivers for Lazer Spot and SIX weighed in excess of 10,000 pounds. (Doc. 150-5 at

 9, 10, 20; Doc. 150-21 at 5, Ex. 4; Doc. 152-1 at 2).

                           a.       Trips from the Mill to the DC

         The KC mill operates 24 hours a day, 7 days per week. (Doc. 150-4 at 4). When all three

 palletizers (i.e., machines that stack goods onto a pallet) were running, Lazer Spot and SIX drivers



 4
  Being “subject to” this requirement means that any driver—including Plaintiffs—could be assigned at Lazer Spot or
 SIX’s discretion to drive on public roads for this purpose.



                                                         6
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 7 of 35                             PageID #: 5230



 were required to make approximately 21 trips from the mill to the DC per day. (Id.; Doc. 150-5

 at 19, 25).

         When the palletized paper products left the mill, they were ready to be transported to

 KC’s customers. The goods were not modified or re-packaged once they left the mill. (Doc. 150-

 2 at 13, 14, 18, 20-22). KC distributed the paper products manufactured at its mill to customers

 throughout the country. A significant portion of the finished paper products were sent to out-

 of-state customers, including customers in Georgia, Texas, Florida, Ohio, South Carolina, and

 Illinois. (Doc. 150-4 at 2, 4; Doc. 150-5 at 21).5

         These interstate transports were triggered by orders from out-of-state customers. (Doc.

 150-2 at 18; Doc. 150-4 at 2, 4; Doc. 150-5 at 17). KC’s corporate representative testified that

 when the goods left the mill, KC intended and expected that the goods would continue on in an

 interstate trip to reach the customers who ordered the goods. (Doc. 150-4 at 4). In many cases,

 over-the-road drivers picked up and transported the paper products across state lines the very

 same day that Lazer Spot or SIX drivers delivered the goods from the mill to the DC. (Doc. 150-5

 at 17). Even when the goods did not immediately leave the DC after Lazer Spot or SIX drivers

 delivered them there, over-the-road drivers typically picked them up within eight to twelve

 hours. (Id. at 18).

         To complete the trip from the mill to the DC, drivers exited the mill through a gate, crossed

 over Bay Bridge Road, drove down Herbert Street, and passed by a guard shack at the end of

 Herbert Street to enter the DC. (Doc. 150-4 at 3; Doc. 150-13 at 35-40).


 5
  Plaintiffs admit that they have no personal knowledge of the final destinations to which the paper products
 manufactured at the KC mill were headed once they were dropped off at the DC. (Doc. 150-13 at 25, 26, 53; Doc.
 150-7 at 15).



                                                       7
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 8 of 35                                  PageID #: 5231



                           b.       Raw Fiber Transports from the DC to the Mill

         The raw fiber transported from the DC to the mill by Lazer Spot and SIX drivers was also

 part of an interstate journey, albeit an inbound (rather than outbound) journey. The raw fiber

 [?] was purchased by KC and shipped to its DC from outside of Alabama. (Doc. 150-2 at 6-9) (KC

 ordered “pulp from as far away as South America and the Arctic Circle and Canada” and ordered

 “recovered paper … from all over,” including “as far away as Wisconsin”); see also Doc. 150-13 at

 47 (Defendant Scott testifying that he had no knowledge of the origin point of the raw fiber

 before it arrived at the DC); (Doc. 150-7 at 25, 26). The final destination of the raw fiber was the

 mill, where it was utilized by KC to manufacture paper products. (Doc. 150-2 at 6-11; see also

 Doc. 150-13 at 44). The raw fiber came to rest briefly at the DC before Lazer Spot and SIX drivers

 picked it up and moved it to the mill. (Doc. 150-6 at 4).

         To retrieve and deliver the raw fiber, Lazer Spot and SIX drivers exited the mill onto Paper

 Mill Road through a non-gated entrance referred to as the “construction entrance,” turned left

 onto Paper Mill Road, turned left on Bay Bridge Road, turned right onto Herbert Street, and drove

 down Herbert Street to enter the DC (and vice versa). (Doc. 150-2 at 12; Doc. 150-4 at 3; Doc.

 150-13 at 26-32, 43-47; Doc. 150-15; Doc. 150-16; Doc. 150-17).

                           c.       Transports of Convermat to Merchants Transfer

         KC also produced finished “Convermat” rolls, which were transferred by Lazer Spot and

 SIX drivers to Merchants and then shipped out of state to KC’s customer, Convermat. (Doc. 150-

 4 at 5).6 KC required Lazer Spot and SIX drivers to be available to transport Convermat loads at



 6
   Convermat, which is headquartered in New York, describes itself as “the leading global supplier of parent rolls of
 tissue to more than 80 countries worldwide.” See http://Convermat.com/.



                                                          8
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 9 of 35                           PageID #: 5232



 least 15 days per month. (Doc. 150-2 at 19, 20-22; Doc. 150-5 at 8, 12; Doc. 152-10 at 26, 27).

 Convermat is a paper distributor who purchases the rolls from KC and delivers them to customers

 around the country. (Doc. 152-12 at 4, 5). The finished paper rolls are temporarily stored at

 Merchants an average of 10 days. No further production or changes occur to the rolls while at

 Merchants. (Id. at 7, 20, 21, 26, 27; Doc. 152-11 at 5; Doc. 152-12 at 8, 18, 19).

         Merchants is located at 1200 Paper Mill Road, approximately one mile from KC. (Doc.

 152-12 at 3, 34). It is undisputed that Paper Mill Road is a public road, and that at least two of

 the remaining Plaintiffs drove loads of Convermat to Merchants.7

         To deliver a Convermat load, Lazer Spot and SIX drivers exited the mill through the

 construction entrance, turned right onto Paper Mill Road, and traveled approximately 1.5 miles

 on Paper Mill Road to reach the warehouse. (Doc. 150-5 at 25, 26; Doc. 150-6 at 4; Doc. 150-13

 at 51-53).

                 2.      Plaintiff Mosley’s Employment with Lazer Spot and SIX


         Lazer Spot hired Plaintiff Cleotho Mosley on April 16, 2014, and he worked for the

 Company as a driver until April 1, 2015. (Doc. 150-7 at 3, 4, 27). Mosley worked at both the mill

 and the DC. (Id. at 21). Two of Mosley’s co-workers, including his co-Plaintiffs testified that they

 witnessed him transporting goods on public roads during his employment with Lazer Spot. Scott

 testified that he saw Mosley drive across Bay Bridge Road and down Herbert Street to take

 trailers of palletized finished paper products from the mill to the DC. (Doc. 150-13 at 57, 58).

 Byron Nettles, another former Lazer Spot employee who regularly worked alongside Mosley,


 7
  Former Plaintiffs Soloman Curry, Taurus Thompson, Bernard Woulard, Semaj Britford, and Jawarren Hector also
 drove Convermat loads to Merchants. (Doc. 151 at 25.)



                                                      9
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 10 of 35                                PageID #: 5233



  witnessed Mosley (i) transporting finished paper products from the mill to the DC, (ii)

  transporting Convermat loads from the mill to Merchants, and (iii) transporting loads of raw fiber

  from the DC to the mill. (Doc. 150-12 at 6-10).

          Consistent with these witness accounts, Plaintiff Mosley testified in his verified answers

  to Lazer Spot’s interrogatories that he drove Lazer Spot vehicles to various locations. (Doc. 26 at

  4). During his deposition, Mosley contradicted his own verified answers, which he admitted he

  signed but said he did not review, by asserting that he did not transport goods on these public

  roads. (Doc. 150-7 at 16). He conceded that, as a Lazer Spot driver, he was required to be willing

  and able to transport goods on public roads. (Id. at 24-25; Doc. 152-1).

          When SIX took over the KC contract from Lazer Spot in 2015, Mosley applied for a driver

  position and was hired by SIX and assigned to KC. (Doc. 152-2 at 3, 7, 8). Mosley became a lead

  driver for SIX during the last week of April 2017. (Doc. 152-17 at 2). As a driver and a lead driver,

  Mosley transported finished tissue paper from the mill to the DC. (Doc. 152-2 at 16-18, 25, 26;

  Doc. 152-18). He also transported Convermat loads to Merchants. (Doc. 152-2 at 5, 6, 15, 16,

  24, 25, 29-36 (confirming at least one Convermat trip per month between September 2016 -

  August 2017); Doc. 152-18). Mosley performed both tasks on a regular basis. (Id.). Mosley’s

  driving activities for SIX are confirmed by witness accounts, move sheets, and GPS data.8 (See

  generally Doc. 151 at 15-18). And Mosley, like the other drivers, was subject to being called upon

  to drive on public roads to transport KC’s finished products. (Doc. 152-1 at 4).




  8
   SIX drivers maintain what are called “move sheets” or “load sheets” which document the trailers they have moved
  and where they have moved them. (Doc. 152-2 at 21, 22; Doc. 152-3 at 33-37; Doc. 152-4 at 14; Doc. 152-7 at 27-
  31; Doc. 152-8 at 29-30; Doc. 152-9 at 14, 15, 26).



                                                        10
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 11 of 35                                     PageID #: 5234



                    3.       Plaintiff Scott’s Employment with Lazer Spot and SIX


           Lazer Spot hired Scott as a driver in September 2014. He continued to work for Lazer Spot

  until April 1, 2015. (Doc. 150-13 at 9, 10, 55). Scott testified that, during his employment with

  Lazer Spot, he spent approximately 40% of his time driving from the mill to the DC to deliver

  trailers loaded with pallets of finished paper products that were bound for out-of-state

  destinations; this work was, in Scott’s words, “an everyday job.” (Id. at 42, 43, 59).9 During his

  employment with Lazer Spot, Scott also transported inbound loads of raw fiber from the DC to

  the mill. (Id. at 43-47).

           SIX hired Scott on April 1, 2015 to perform the same job duties that he performed for

  Lazer Spot. (Doc. 152-8 at 18, 19). Scott resigned on July 24, 2016 to take a position at KC. (Id.

  at 19, 25). As a SIX driver, Scott worked the night shift (id. at 28), and he transported finished

  tissue paper from the mill to the DC on a daily basis. (Id. at 7-11, 14, 15, 27).

           Scott denies that he transported Convermat loads during the time period relevant to his

  claims against Lazer Spot and SIX. (Id. 30).




  9
    Scott testified that he was unaware of a single Lazer Spot driver who did not move goods over three main roads
  near the KC facilities (i.e., Bay Bridge Road, Paper Mill Road, and Herbert Street). (Doc. 150-13 at 60). Scott’s
  description of his job duties as a driver for Lazer Spot, and his inability to remember any driver who evaded driving
  over the public roads surrounding the KC facilities, is consistent with the accounts of other witnesses who worked
  for Lazer Spot. For example, Nettles, a former Lazer Spot driver, described making the same trips when he worked
  as a driver for Lazer Spot, and he noted that his fellow Lazer Spot drivers were trained on all three types of routes
  (i.e., transporting finished paper goods from the mill to the DC, transporting Convermat loads to Merchants, and
  transporting raw fiber from the DC to the mill). (Doc. 150-12 at 3-5, 6-10). Likewise, SIX is required under the
  contract with KC to provide drivers who are trained and capable of delivering service to any location, and in fact the
  drivers are trained to do every job at the KC sites and local warehouses; they are aware they may be required to
  perform any of the driving services required by the KC contract. (Doc. 154 (filed under seal) (SIX 3346)); Doc. 152-4
  at 19; Doc. 152-9 at 24, 25; Doc. 152-10 at 28; Doc. 152-11 at 5).



                                                           11
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 12 of 35                      PageID #: 5235



                   4.     Plaintiff Gibson’s Employment with SIX


            SIX first employed Oscar Gibson as a Class A driver from March 2, 2016 until September

  23, 2016 when he quit. (Doc. 152-3 at 7, 8; Doc. 152-7 at 3). He was rehired in April 2017 and

  worked at SIX until October 4, 2017. (Doc. 152-1 at 5; Doc. 152-7 at 8, 9).

            Gibson was assigned to KC for his entire employment. (Id. at 4). Gibson transported tissue

  paper loads from the mill to the DC, as often as five to six loads a day. (Doc. 152-7 at 22-24).

  Gibson worked the day shift in 2016 and the night shift in 2017, and admits that he transported

  Convermat loads when he worked the day shift. (Doc. 152-7 at 13). While Gibson denied

  transporting loads to Merchants at night in 2017 at certain times in his deposition (id. at 25, 43,

  44), he contradicted himself during his deposition, and the move sheets that he created as well

  as GPS data confirm that he transported Convermat loads in 2017. (See generally, Doc. 151 at

  21-24).

  II.       ANALYSIS


            A.     Legal Standard for Summary Judgment


            Summary judgment is appropriate when the moving party shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law. Fed.

  R. Civ. P. 56(a). “The non-moving party ‘may not rest on the mere allegations or denials of the

  [non-moving] party’s pleading, but … must set forth specific facts showing that there is a genuine

  issue for trial.’” Mallini v. Ala. Dep’t of Indus. Rels., No. 10-0130-CG-C, 2011 WL 1897646, at *3

  (S.D. Ala. May 18, 2011) (quoting Fed. R. Civ. P. 56(e)). “The mere existence of a factual dispute

  will not automatically necessitate denial; rather, only factual disputes that are material preclude



                                                   12
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 13 of 35                      PageID #: 5236



  entry of summary judgment.” Beard v. Langham, 649 F. Supp. 2d 1332, 1336 (S.D. Ala. 2009). An

  issue of fact is “genuine” if the record taken as a whole could lead a rational trier of fact to find

  for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). It is “material” if it might affect the

  outcome of the case under the governing law. Anderson, 477 U.S. at 248.

         “[T]he question of whether [an] employee’s particular activities exclude [him] from the

  overtime benefits of the FLSA is a question of law,” which may be determined on summary

  judgment. Langley v. Gymboree Ops., Inc., 530 F. Supp. 2d 1297, 1301 (S.D. Fla. 2008) (citing

  Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986)). Pursuant to the Supreme Court’s

  ruling in the 2018 case Encino Motorcars, LLC v. Navarro, courts analyzing the application of an

  exemption to the FLSA should apply a “fair reading” to the exemption. 138 S. Ct. 1134, 1142

  (2018) (internal citations omitted); see also Holt v. City of Battle Creek, 925 F.3d 905, 909-10 (6th

  Cir. 2019); Ramirez v. Statewide Harvesting & Hauling, LLC, No. 8:17-cv-1753-T-35AEP, 2019 WL

  3383622, at *3 (M.D. Fla. May 24, 2019) (applying the “fair reading” standard to the agricultural

  and motor carrier exemptions).

         Here, the undisputed record evidence leaves no genuine dispute as to Plaintiffs’ proper

  classification as exempt employees pursuant to the Motor Carrier Exemption under either the

  narrow construction or the fair reading standard.

         B.      Plaintiffs were Exempt from the FLSA’s Overtime Requirements Pursuant to the
                 Motor Carrier Act Exemption


         Employment does not guarantee the payment of a premium wage for overtime under the

  FLSA. Rather, Congress has exempted various categories of employees from the FLSA overtime




                                                   13
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 14 of 35                          PageID #: 5237



  requirements, including those subject to the Motor Carrier Act exemption (“MCE”):

                 The provisions of [FLSA] section 207 of this title shall not apply with
                 respect to—(1) any employee with respect to whom the Secretary
                 of Transportation has power to establish qualifications and
                 maximum hours of service pursuant to the provisions of section
                 31502 of Title 49.

  29 U.S.C. § 213(b)(1). The Eleventh Circuit has held that the MCE applies to an employee who is:


                 (1) employed by an employer subject to the jurisdiction of the
                     Secretary of Transportation; and (2) engaged in activities of a
                     character directly affecting the safety of operation of motor
                     vehicles in the transportation on the public highways of
                     property in interstate commerce within the meaning of the
                     Motor Carrier Act.


  Mena v. McArthur Dairy, 352 F. App’x 303, 305-06 (11th Cir. 2009) (per curiam); Baez v. Wells

  Fargo Armored Serv. Corp., 938 F.2d 180, 182 (11th Cir. 1991) (per curiam) (quoting 29 C.F.R. §

  782.2(a)).

                 1.     Defendants are Motor Carriers Subject to the DOT’s Jurisdiction


         The Plaintiffs do not dispute that Lazer Spot and SIX are motor carriers subject to the

  DOT’s jurisdiction. Under the MCA, the Secretary has jurisdiction over “motor carriers” and

  “motor private carriers.” 49 U.S.C. § 31502(b). A “motor carrier” is “a person providing motor

  vehicle transportation for compensation.” See Id. at § 13102(14). A “motor vehicle” is a “vehicle,

  machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used on a

  highway in transportation, or a combination determined by the Secretary [of Transportation].”

  Id. at § 13102(16). A “highway” means “a road, highway, street, and way in a State.” Id. at §

  13102(9).




                                                   14
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 15 of 35                     PageID #: 5238



          Lazer Spot and SIX are “motor carriers” within the meaning of the MCA. First, Lazer Spot

  and SIX are each licensed with the DOT and have FMCSA authorization necessary to act as

  interstate carriers, which establishes that the DOT has jurisdiction over each Company. See Baez,

  938 F.2d at 182 (“[T]he permit issued by the [DOT] indicates that jurisdiction has already been

  exercised. Thus, it is clear that [defendant] is a motor carrier subject to the Secretary’s

  jurisdiction.”) (internal citation omitted); Walters v. Am. Coach Lines of Miami, Inc., 575 F.3d

  1221, 1227 (11th Cir. 2009) (per curiam) (“[T]he fact that a company holds these kind of

  authorizations indicates that the DOT has exercised jurisdiction over it.”). Second, each Company

  received compensation from clients to transport goods on public highways. (Doc. 150-21 at 2;

  Doc. 152-1 at 2, 3). Third, as detailed below, the transportation that they engaged in was

  interstate in nature because the goods were shipped to out-of-state destinations or inbound

  from origin points outside the state. Accordingly, the MCE’s first requirement is satisfied in this

  case.

                 2.     Plaintiffs Engaged in Activities of a Character Directly Affecting the Safe
                        Operation of Motor Vehicles in the Transportation of Goods in Interstate
                        Commerce on Public Highways


          To satisfy the second prong of the MCE, the Plaintiffs must have engaged in activities

  affecting the safe operation of motor vehicles while transporting passengers or property in

  interstate commerce. Nolasco v. AKS Cartage Corp., 2018 WL 2322599, at *10 (S.D. Fla. May 22,

  2018); Pritchett v. Werner Enters., Inc., 2013 WL 4524337, at *2 (S.D. Ala. Aug. 27, 2013).




                                                  15
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 16 of 35                                       PageID #: 5239



                             a.        Plaintiffs Worked as Drivers
           Courts have routinely held that, as a matter of law, employees who drive motor vehicles

  affect the safety of operation of motor vehicles as required to satisfy the second prong of the

  MCE. See, e.g., Levinson v. Spector Motor Serv., 330 U.S. 649, 685 (1947); Morris v. McComb, 332

  U.S. 422, 436-38 (1947). While the MCE applies to numerous types of jobs, the exemption is

  most obviously applicable to the actual drivers of motor vehicles. See 29 C.F.R. § 782.3 (defining

  “driver” as “an individual who drives a motor vehicle in transportation which is, within the

  meaning of the Motor Carrier Act, in interstate or foreign commerce”).

           Plaintiffs characterize themselves as “spotters” and argue that, as “spotters,” they could

  not have qualified for the MCE because the DOL has excepted spotters from its coverage. (Doc.

  164 at 13, 14 (citing 29 C.F.R. § 782.3(b))). However, there is no dispute of material fact as to the

  drivers’ job duties, which include transporting finished KC products over public roads. See Doc.

  164-1 (providing testimony from Mosley that his “duties were to move … trailers … from the

  paper mill … to the Distribution Center . . . or vice versa), Doc. 164-2 (same testimony from Scott);

  Doc. 150 at 5-12; Doc. 152-7 at 16, 17, 22-24 (“probably do five loads a day. Sometimes six...”);

  Doc. 152-8 at 7-15 (“That’s an everyday job. We do that every day.”).10




  10
    The parties do not dispute that Lazer Spot and SIX provided both “spotting” (moving loaded and empty trailers
  between different points in the client’s facility) and “shuttling” (transporting loaded or empty trailers over public
  roads) services at the KC facilities. (Doc. 150-21 at 2; Doc. 152-1 at 3). Plaintiffs cite section 24d01 of the DOL Field
  Operations Handbook in support of their argument that the Court should defer to the Agency’s position that spotting
  on private property, combined with nothing more than crossing a public road, would not qualify a worker for the
  MCE. (Doc. 164 at 17, 18). Section 24d01 does not include any statutory or regulatory reference and is issued by the
  DOL as an interpretation of DOT regulations. Given its inconsistency with 49 C.F.R. § 390.5, a DOT regulation, “the
  Court must turn to the DOT’s interpretation of the MCE, rather than any interpretation by the DOL.” Roberts v.
  Cowan Dist. Servs., LLC, 58 F. Supp. 3d 593, 607 (E.D. Va. 2014). The language on which Plaintiffs rely, however, has
  no application to this case because the drivers did not merely cross one public road, but drove on several public
  roads surrounding the KC facilities, and the DOL has stated that “spotters” are exempt where their job includes “[t]he
  movement of trucks, tractors, or trailers (either empty or loaded) over the public highways between loading


                                                            16
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 17 of 35                                      PageID #: 5240



           The regulatory language that Plaintiffs cite for the proposition that spotters are non-

  exempt applies to employees who work solely within a private yard utilizing a vehicle that cannot

  and does not travel on public roads. See, e.g., Verdi v. Domino Logistics Co., No. 1:10-CV-1888,

  2011 U.S. Dist. LEXIS 65326, at *7 (N.D. Ohio June 16, 2011) (citing 29 C.F.R. § 782.3(b) in support

  of finding yard “switchers” nonexempt where “Plaintiffs drove . . . hostler tractors that ‘were not

  registered vehicles and did not have working turn signals or flashers’” and “nothing in the record

  suggests that the Plaintiffs drove ‘over the public highways’”); Billingslea v. S. Freight, Inc., 699 F.

  Supp. 2d 1369, 1377 (N.D. Ga. 2010) (citing 29 C.F.R. § 782.3(b) in support of finding a yard hostler

  nonexempt where “the only vehicle that Plaintiff drove or was authorized to drive as part of his

  employment with Defendant was a hostler tractor that he could not, and did not, take on to any

  public roads or interstate highways”).

           Unlike the “spotters” described in 29 C.F.R. § 782.3(b), and those held to be non-exempt

  in Verdi and Billingslea, Plaintiffs and the other drivers operated vehicles that were registered,

  insured, and intended for use on public roads, and driven regularly on public roads. (Doc. 150-5

  at 19, 20; Doc. 150-20; Doc. 152-1 at 4; Doc. 152-11 at 5).11 Drivers were not limited to work

  within one facility; the gated mill was separated from the ungated DC (which contained other




  platforms, the garage, storage facilities or terminals, where such movement is either the beginning or continuation
  of an interstate or foreign journey.” (Doc. 150-24 at § 24b00).
  11
     Plaintiffs assert that “Lazer Spot stressed that jockey trucks, which is what spotters principally drove, should not
  be used in over-the-road transport because of weight restrictions, and they only travel 25 miles per hour.” (Doc.
  164 at 27). In support of this statement, Plaintiffs cite the deposition of Byron Nettles, an Assistant Manager for SIX
  in which Mr. Nettles testified regarding SIX’s spotter trucks. (Doc. 164-5 at 22). Nettles did not provide testimony
  regarding Lazer Spot’s vehicles and did not state that either Company’s spotter trucks were restricted from travel on
  public roads. To the contrary, he testified that all of SIX’s vehicles were registered in a manner that allows them to
  go on public roads. (Id. at 25, 26). There is no evidence in the record that Lazer Spot restricted the use of any of its
  vehicles to private property, and the undisputed evidence demonstrates that Lazer Spot’s vehicles were all driven
  on public roads. (Doc. 150-5 at 9).



                                                            17
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 18 of 35                         PageID #: 5241



  businesses) by Bay Bridge Road, a public road, and according to KC, the mill and the DC are

  separate facilities. (Doc. 152-11 at 3,). Plaintiffs admit that their work involved driving on nearby

  roads. (Doc. 150-7 at 14, 15, 25, 26; Doc. 150-12 at 6-10; Doc. 150-13 at 57, 58; Doc. 164 at 7, 8;

  Doc. 150-13 at 42-47, 59; Doc. 164-1). Thus, they were not confined to a private yard.

          Moreover, the FLSA and the applicable agency guidance make clear that a driver performs

  safety-affecting work, and therefore qualifies for the exemption, if he could have been

  reasonably expected to participate in interstate trips. See 29 U.S.C. § 213(b) (exempting from

  the FLSA’s overtime provisions any employee “with respect to whom the Secretary of

  Transportation has power to establish qualifications and maximum hours of service”); 29 C.F.R.

  § 782.2(a)(3) (“As a general rule, if the bona fide duties of the job performed by the employee

  are in fact such that he is (or, in the case of a member of a group of drivers … is likely to be) called

  upon in the ordinary course of his work to perform, either regularly or from time to time, safety-

  affecting activities . . ., he comes within the exemption in all workweeks when he is employed at

  such job . . . [t]he rule applies regardless of the proportion of the employee’s time or of his

  activities which is actually devoted to such safety-affecting work in the particular workweek, and

  the exemption will be applicable even in a workweek when the employee happens to perform

  no work directly affecting “safety of operation.”); Doc. 150-23 (explaining that the Secretary of

  Transportation will assert jurisdiction over employees who “could have been called upon to, or

  actually did, engage in the carrier’s interstate activities”); Doc. 150-24 at § 24e01(b) (explaining

  that drivers who could be reasonably expected to participate in interstate trips would be exempt

  under § 13(b)(1) “notwithstanding references to the contrary contained in 29 CFR 782.2”).

          As described herein, Plaintiffs drove their employers’ vehicles on public roads, and they



                                                    18
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 19 of 35                     PageID #: 5242



  were subject to being called upon to make such trips during the entire period of their

  employment as drivers for Lazer Spot and SIX. Accordingly, whether they are called spotters or

  drivers, Plaintiffs engaged in activities that directly affected the safety of operation of motor

  vehicles.

                         b.     Plaintiffs were Subject to Being Called Upon to Drive on Public
                                Roads, and Did So, Throughout Their Employment as Drivers
         It is undisputed that Plaintiffs were subject to being called upon to transport goods on the

  public roads surrounding the KC facilities and that Plaintiffs made such trips at certain points

  during their respective periods of employment. Nor is it disputed that other Lazer Spot and SIX

  drivers regularly transported goods on public roads, including Bay Bridge Road, Herbert Street,

  and Paper Mill Road. (Doc. 164 at 7).

         Although Scott denied transporting Convermat loads, he confirmed that he regularly

  transported finished paper goods and raw fiber between the mill and the DC, which required him

  to drive on Bay Bridge Road, Herbert Street, and Paper Mill Road. (Doc. 150-13 at 33-47). Scott

  testified, “[t]hat’s an everyday job. We do that every day.” (Doc. 152-8 at 14, 15).

         Mosley stated in sworn answers to Lazer Spot’s interrogatories that he drove on Paper

  Mill Road and Herbert Street. (Doc. 26 at 4). Although during his deposition Mosley contradicted

  his earlier admission, multiple witnesses confirmed Mosley’s initial admission, testifying that they

  personally witnessed Mosley transporting finished goods on the public roads around the KC

  facilities when he worked as a Lazer Spot driver. (See Doc. 150-13 at 57, 58 (Defendant Scott

  testifying that he witnessed Mosley drive across Bay Bridge Road and down Herbert Street to

  take trailers of palletized paper products from the mill to the DC); see also Doc. 150-12 at 6-10

  (Byron Nettles testifying that he regularly worked shifts alongside Mosley, and he witnessed


                                                  19
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 20 of 35                       PageID #: 5243



  Mosley (i) driving palletized loads of finished paper products from the mill to the DC, (ii) driving

  Convermat loads from the mill to Merchants, and (iii) driving loads of raw fiber from the DC to

  the mill during the period when they both worked for Lazer Spot as drivers)). Moreover, Mosley

  conceded that, as a Lazer Spot driver, he was required to be willing and able to transport goods

  on public roads. (Doc. 150-7 at 24, 25; Doc. 150-8). And while he provided conflicting testimony

  regarding his driving activities for Lazer Spot, he confirmed in his deposition that he transported

  finished tissue paper from the mill to the DC on a regular basis throughout his employment with

  SIX. (Doc. 152-2 at 16-18, 25, 26; Doc. 152-18.) He also confirmed that he made at least one trip

  with Convermat to Merchants per month between September 2016 and August 2017. (Doc. 152-

  2 at 5, 6, 15, 16, 24, 25, 29-36; Doc. 152-18).

         Gibson testified that in 2016 and 2017 he took loads of finished tissue paper from the mill

  to the DC five or six times a day, and load sheets confirm his frequent trips. (Doc. 152-7 at 24;

  Doc. 152-20). While Gibson contends in his testimony that he did not move Convermat to

  Merchants when he was on the night shift, SIX presented load sheets and GPS evidence which

  confirm that Gibson made numerous trips to Merchants, which the Plaintiffs do not dispute.

  (Doc. 151 at 20-24).

         The attempts by Mosley and Gibson to establish that they did not drive on public roads

  as part of their employment with, respectively, Lazer Spot and SIX are insufficient to create a

  genuine issue of material fact as to their duties. A Plaintiff may not avoid summary judgment by

  disputing his own admissions. See, e.g., Calvo v. B&R Supermarket, Inc., 63 F. Supp. 3d 1369,

  1372 (S.D. Fla. 2014) (Bloom, J.) (disregarding Plaintiff’s declaration where it “consist[ed] in large

  part of self-serving statement and opinions otherwise unsubstantiated by the record before the



                                                    20
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 21 of 35                   PageID #: 5244



  [court]”). Mosley’s testimony about his duties during his employment with Lazer Spot is directly

  contradicted by his prior admission as well as the testimony of other witnesses who witnessed

  Mosley transporting goods on public roads during his employment as a Lazer Spot driver. His

  denial is therefore insufficient to create a genuine issue of material fact. See Riley v. City of

  Montgomery, 104 F.3d 1247, 1251 (11th Cir. 1997) (affirming summary judgment for defendant

  where Plaintiff’s version of events was “inherently incredible and could not support reasonable

  inferences sufficient to create an issue of fact”). Similarly, Gibson’s testimony denying that he

  moved Convermat to Merchants at night is “completely unsupported by any other record

  evidence [and] insufficient to resist summary judgment.” Castillo, 2017 WL 945188, at *6 (S.D.

  Fla. Feb. 10, 2017) (citation omitted). Moreover, his testimony is “blatantly contradicted by the

  record, so that no reasonable jury could believe it.” Scott v. Harris, 550 U.S. 372, 380 (2007)

  (“When opposing parties tell two different stories, one of which is blatantly contradicted by the

  record, so that no reasonable jury could believe it, a court should not adopt that version of the

  facts for purposes of ruling on a motion for summary judgment.”); Sparman v. Blount Cty. Bd. of

  Educ., 2016 WL 5110484, at *3 (N.D. Ala. Sept. 19, 2016).

         Assuming arguendo Plaintiffs did not make trips on public roads in interstate commerce,

  or did not make such trips during particular periods of their employment, they would still be

  subject to the MCE because there is no dispute that they were subject to being called upon to

  transport goods over the public roads around the KC facilities throughout their employment.

  (Doc. 150-7 at 24, 25; Doc. 150-8; Doc. 152-1 at 4). The MCE squarely applies where, as here, a

  driver “could have been called upon to, or actually did, engage in the carrier’s interstate

  activities.” Doc. 150-23; see also Doc. 150-24 at § 24e01(b) (“Where a driver … has not made an



                                                 21
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 22 of 35                                      PageID #: 5245



  actual interstate trip … they may still be subject to DOT’s jurisdiction, if: … the driver … could

  have, in the regular course of his/her employment, been reasonably expected to make one of

  the carrier’s interstate runs[.]”); Vidinliev v. Carey Int’l, Inc., 2009 WL 2848344, at *2 (N.D. Ga.

  2009) (granting summary judgment to employer and finding that drivers were exempt because

  “[e]ven though many of the Plaintiffs did not make … interstate trips, any of them could have

  reasonably been expected to do so”). There is no dispute that Lazer Spot and SIX drivers were

  required to be prepared to transport goods over public roads as a condition of their employment,

  and that they were subject to being called upon to do so during the entire period of their

  employment with Defendants. Thus, even if, arguendo Plaintiffs did not drive over public roads

  for some portion of their employment, they still satisfied the MCE’s requirements.12

           In light of these undisputed facts, it is clear that the Plaintiffs and other drivers drove on

  public roads. A “public road” is defined as one that is (i) under the jurisdiction of a public agency

  and open to public travel, or (ii) on private property that is open to public travel. See 49 C.F.R. §

  390.5. “‘Open to public travel’ means that the road section is available, except during scheduled

  periods, extreme weather or emergency conditions, passable by four-wheel standard passenger

  cars, and open to the general public for use without restrictive gates, prohibitive signs, or

  regulation other than restrictions based on size, weight, or class of registration.” Id.13; see also



  12
    Notably, Plaintiffs do not dispute other drivers took loads of tissue paper to the DC and loads of Convermat to
  Merchants. (Doc. 151 at 25). This undisputed fact highlights the reality that Plaintiffs were part of a group of drivers
  that routinely made trips on public roads and were subject to being called upon to do so at any time.
  13
     This language comes from Part 390 of the Federal Motor Carrier Safety Regulations, which governs motor carriers
  and sets forth driver qualification standards. In their Response, Plaintiffs cite an inapplicable code section governing
  the Federal Highway Administration, which “prescribe[s] requirements for the development, implementation, and
  evaluation of a highway safety improvement program (HSIP) in each State.” 23 C.F.R. § 924.1. (See Doc. 164 at 19
  (citing 23 C.F.R. § 924.3 for the proposition that “[p]ublic road means any highway, road, or street under the
  jurisdiction of and maintained by a public authority and open to public travel, including non-State-owned public


                                                            22
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 23 of 35                                       PageID #: 5246



  Buscarino v. TQ Logistics, Inc., No. 0:08-3882, 2010 U.S. Dist. LEXIS 82145, at *24 (D.S.C. Aug. 11,

  2010) (granting summary judgment to drivers who claimed they were misclassified only for the

  portion of their employment, following a land acquisition, that their work took place on “property

  behind secured gates and not on thoroughfares open to and accessible by the public”).

             Here, the roads at issue—Bay Bridge Road, Herbert Street, and Paper Mill Road—were all

  open to the public. (Doc. 150-4 at 3; Doc. 150-5 at 6; Doc. 150-7 at 30; Doc. 150-13 at 40, 41;

  Doc. 150-19 at 3-5). The roads were traveled by passenger vehicles and pedestrians. (Doc. 150-

  7 at 30; Doc. 150-13 at 40, 41; Doc. 150-19 at 3-5). Numerous other businesses were located off

  of the three roads, and those businesses’ employees utilized the roads. (Doc. 150-2 at 17, 18;

  Doc. 150-13 at 52, 53; Doc. 150-19 at 4). In addition, the City of Mobile responded to public

  safety issues such as car accidents and performed maintenance work on Herbert Street on several

  occasions, and it prohibited KC from enlarging the guard shack at the end of the street on the

  basis that it would encroach on the public right of way. (Doc. 150-5 at 7, 22-24; Doc. 150-18 at

  2, Ex. 1; Doc. 150-19 at 5).

             Even Herbert Street, for which there is a dispute about ownership,14 is a public road for

  purposes of § 390.5, because it was open to public travel, utilized by members of the public, and

  was treated as a public thoroughfare regardless of its ownership. Plaintiffs and several other

  witnesses described seeing personal passenger vehicles and even pedestrians on Herbert Street.

  (Doc. 150-7 at 30; Doc. 150-13 at 40, 41; Doc. 150-19 at 3-6).                        There are numerous other

  businesses and residences located in the vicinity (Doc. 150-6 at 4; Doc. 150-13 at 52, 53), and a


  roads and roads on tribal land”)). This Court is not aware of any case, nor have Plaintiffs cited any case, in which a
  court has cited this regulation in the context of applying the MCE.
  14
       Plaintiffs contend that Herbert Street is privately owned by an entity called Chippewa Lakes, LLC. (Doc. 164 at 7).



                                                              23
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 24 of 35                        PageID #: 5247



  number of third-party businesses have operated in the DC alongside KC with those businesses’

  employees using Herbert Street to get to work (Doc. 150-2 at 17, 18; Doc. 150-19 at 4). Moreover,

  there is no evidence that any entity, including Chippewa Lakes, ever restricted public access to

  Herbert Street. To the contrary, the Site Security Manager for the Company that mans the KC

  entrance points testified that Herbert Street is open to the public, that there are no gates,

  barricades, or signs restricting public access, and that officers can log vehicles passing the guard

  shack at the entrance to the DC but cannot restrict their use of any portion of Herbert Street.

  (Doc. 150-19 at 3, 4). Taxis, Lyft drivers, food delivery drivers, and public utility vehicles all used

  Herbert Street and entered the DC without any special authorization. (Id.). Plaintiffs confirmed

  the absence of gates or barriers restricting access to Herbert Street. (Doc. 150-7 at 29, 30; Doc.

  150-13 at 37-40).

         Based on these facts, this Court finds that each of the three roads at issue are and were

  public within the meaning of 49 C.F.R. § 390.5. Accordingly, Plaintiffs’ work transporting goods

  over Herbert Street and the other roads constituted transportation on “public highways” within

  the meaning of the MCE.

                         c.      Plaintiffs Transported Goods in Interstate Commerce
         The parties do not dispute that Plaintiffs did not cross state lines while driving Lazer Spot

  or SIX vehicles. Thus, the Court must determine whether their intrastate driving trips satisfy the

  MCE.

         It is well settled that trips within a single state are considered to be interstate in nature

  for purposes of the MCE when those trips are part of a practical continuity of movement across

  state lines from the point of origin to the point of destination. Mena v. McArthur Dairy, LLC, No.



                                                    24
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 25 of 35                       PageID #: 5248



  08-22585-CIV-UNGARO, 2009 WL 10666944 at *6 (S.D. Fla. May 12, 2009) (holding that Plaintiff’s

  transportation of goods within a single state formed part of a “practical continuity of movement”

  across state lines where the products that Plaintiff delivered within the state were bound, at the

  time they were delivered, for a destination outside of the state). Indeed, while “[h]ighway

  transportation by motor vehicle from one State to another, in the course of which the vehicles

  cross the State line, clearly constitutes interstate commerce . . . [t]he result is no different where

  the vehicles do not actually cross State lines but operate solely within a single State, if what is

  being transported is actually moving in interstate commerce within the meaning of [the FLSA and

  the MCA]; the fact that other carriers transport it out of or into the State is not material.” 29

  C.F.R. § 782.7(b)(1); see also Doc. 150-24 at § 24b00 (“The movement of trucks, tractors, or

  trailers . . . over the public highways between loading platforms, the garage, storage facilities or

  terminals, where such movement is either the beginning or continuation of an interstate or

  foreign journey, is itself transportation in interstate or foreign commerce subject to the

  jurisdiction of the DOT.”).

         Drawing upon this well-settled law, courts in this Circuit have routinely applied the MCE

  to drivers who complete one purely intrastate portion of a shipment in interstate commerce, as

  Plaintiffs and other drivers did for Lazer Spot and SIX. See Mena, 2009 WL 10666944 (affirming

  that MCE applied to intrastate delivery drivers where much of the property they transported was

  either bound for out-of-state destinations or had been manufactured in other states and

  delivered to the employer’s warehouse where it was picked up by Plaintiffs based on both

  standing orders and customers’ projected needs); Baez, 938 F.2d at 182 (holding that intrastate

  drivers who never crossed state lines were exempt under the MCE where the checks and other



                                                   25
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 26 of 35                                       PageID #: 5249



  instruments they transported were bound for banks outside the state); Likes v. DHL Express

  (USA), Inc., No. 2:08-cv-00428-AKK, 2012 U.S. Dist. LEXIS 188599, at *45 (N.D. Ala. Mar. 7, 2012)

  (“Plaintiffs never crossed state lines. Nonetheless, because they transported packages that

  moved in interstate commerce, the interstate requirement is satisfied.”); Williams v. Kenco

  Logistic Servs., 2010 WL 2670852 (M.D. Fla. 2010) (holding that a delivery driver for a company

  providing distribution service for Whirlpool was exempt pursuant to MCE where he transported

  Whirlpool goods manufactured out of the state from a Florida distribution center to customers

  in Florida).15

           Like the drivers in Baez, Likes, Mena, and Williams, the Lazer Spot and SIX drivers

  completed one leg of a larger interstate shipment of finished paper goods. The interstate

  shipment was triggered when a buyer such as Convermat, Wal-Mart, or Target ordered paper

  goods manufactured and distributed by KC. (Doc. 150-2 at 18; Doc. 150-4 at 2, 4; Doc. 150-5 at

  17). In order to fill the orders, KC utilized Lazer Spot and SIX drivers, including Plaintiffs, to bring

  finished paper goods from the mill to the DC (or to the warehouse), where the goods continued

  to their final destinations. At the time the drivers drove the goods away from the mill, the goods

  were bound for destinations throughout the United States, including Georgia, Texas, Florida,



  15
    In addition, a district court recently granted summary judgment to Lazer Spot in a case containing virtually identical
  claims. See Featherston v. Lazer Spot, Inc., No. 2:17-cv-01221-APG-GWF, 2018 U.S. Dist. LEXIS 145003 (D. Nev. Aug.
  27, 2018). In Featherston, a former Lazer Spot driver filed a misclassification claim, arguing, like Plaintiffs, that his
  duties did not bring him within the scope of the MCE. Id. at *1. Featherston worked at a facility similar to KC where
  Lazer Spot’s client manufactured goods that were shipped to numerous out-of-state destinations. Id. at *1-2. As
  here, it was undisputed that Featherston never crossed state lines, that he drove a short distance over public roads,
  and that he did not drive on public roads every day or even every week. Id. at *2; see also Doc. 150-22 at 12, 13.
  Against this factual backdrop, the district court ruled that Featherston completed one leg of a larger interstate
  shipment, and his “role in interstate shipments qualifie[d] as transportation in interstate commerce under the MCA.”
  2018 U.S. Dist. LEXIS 145003 at *8. Accordingly, the court granted summary judgment to Lazer Spot. Id. at *10.
  Although Featherson is not binding precedent, this Court finds the reasoning persuasive in light of the substantial
  similarities between the job duties performed by Featherston and Plaintiffs.



                                                            26
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 27 of 35                                      PageID #: 5250



  Ohio, South Carolina, and Illinois. (Doc. 150-4 at 2, 4; Doc. 150-5 at 21). A significant portion of

  the goods traveled to out-of-state customers. (Doc. 150-4 at 4). As KC’s corporate representative

  explained, “[i]f you [we]re in the southern part of the United States, the Southwest, the

  Southeast, the Midwest, and portions of the Rust Belt, the high probability if you get a Scott 1000

  package is it was made [at the KC mill] in Mobile.” (Doc. 150-2 at 15, 16). In addition, Plaintiffs

  were subject to being called upon to complete (and did, in fact, complete) the last leg of the

  interstate shipment of the raw fiber used to make the paper products. (Id. at 6-11; see also Doc.

  150-13 at 44).

           Plaintiffs argue that they did not transport goods in interstate commerce because the

  goods they transported “were unloaded at the Distribution Center.” (Doc. 164 at 15). The

  Supreme Court has made clear, however, that “[a] temporary pause [in a warehouse] does not

  mean that [goods] are no longer ‘in commerce’ within the meaning of the [motor carrier act].”

  Walling v. Jacksonville Paper Co., 317 U.S. 564, 568 (1943). As noted above, the paper goods that

  Plaintiffs transported to the DC were typically transported out of state within eight to twelve

  hours, if not immediately, and the raw fiber rested at the DC for short periods of time. (Doc. 150-

  4 at 4; Doc. 150-5 at 17; Doc. 150-6 at 4). Plaintiffs cannot dispute these facts; they admit that

  they have no knowledge of the length of time the goods were at the DC. (Doc. 150-13 at 25, 26,

  53; Doc. 150-7 at 15). Thus, the goods remained in the continuous flow of interstate commerce.16


  16
     The fact that KC intended to ship the goods to out-of-state destinations at the time Plaintiffs transported them,
  and the fact that KC did not modify the goods or store them for long periods of time after Plaintiffs completed the
  first leg of the interstate shipment of the goods distinguishes this case from prior decisions in which this court found
  that drivers did not qualify for the MCE. See Smith v. Werner Enters., No. 14-0107-WS-B, 2015 U.S. Dist. LEXIS 93859,
  at *8 (S.D. Ala. July 20, 2015) (Steele, J.) (holding that drivers were nonexempt where the defendant failed to provide
  evidence of the shipper’s intent that the goods be shipped to out-of-state destinations at the time they were
  transported by the drivers); Pritchett v. Werner Enters., No. 12-0182-WS-C, 2013 U.S. Dist. LEXIS 181523, at *16 (S.D.
  Ala. Dec. 31, 2013) (Steele, J.) (holding that drivers were nonexempt because the “jumbo rolls” of paper transported


                                                            27
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 28 of 35                                    PageID #: 5251



           In sum, the undisputed evidence establishes that Plaintiffs drove commercial vehicles on

  public roads, moving finished goods bound for (or arriving from) out-of-state locations. Thus,

  Plaintiffs engaged in activities that directly affected the safety of operation of motor vehicles in

  the transportation on the public highways of property in interstate commerce within the

  meaning of the MCE.

                             d.       Plaintiffs Engaged in Interstate Commerce Activities with
                                      Sufficient Frequency to Qualify for the MCE
           Plaintiffs argue that Court must engage in a week by week analysis of the work activities

  actually performed by them in order to determine which, if any, weeks the MCE should apply.

  Such an analysis has been rejected by the DOT, DOL, and many courts throughout the country.

  Instead, the DOL and a majority of Courts have adopted the DOT’s four-month rule,17 which

  provides that that “[e]vidence of driving in interstate commerce or being subject to being used

  in interstate commerce should be accepted as proof that the driver is subject to [DOT jurisdiction]

  for a 4-month period from the date of the proof.” DOT, Fed. Hwy. Admin., 46 Fed. Reg. 37902,

  37903 (July 23, 1981); see also Doc. 150-24 at § 24e01(d); Johnson v. Hix Wrecker Serv., Inc., 651

  F.3d 658, 662 n.2 (7th Cir. 2011); Molina v. First line Sols. LLC, 566 F. Supp. 2d 770, 782-83 (N.D.

  Ill. 2007); Ballou v. DET Distrib. Co., 2006 U.S. Dist. LEXIS 48514 at *41 (M.D. Tenn. July 17, 2006);

  Songer v. Dillon Res., Inc., 2009 WL 1759553, at *5 (N.D. Tex. 2009), aff’d, 618 F.3d 467 (5th Cir.


  by the drivers were subsequently “transformed into individual sheets of copy paper” before the paper was shipped
  out of state). Those cases are further distinguishable because the court made clear that it would construe the MCE
  narrowly against the employer, a standard which has been rejected by the Supreme Court. Compare Smith, 2015
  U.S. Dist. LEXIS 93859 at *5 (noting that the court would “construe FLSA exemptions narrowly against the employer”)
  and Pritchett, 2013 U.S. Dist. LEXIS 181523 at *6 (same) with Encino, 138 S. Ct. at 1142 (there is “no reason to give
  [the FLSA’s exemptions] anything other than a fair (rather than a ‘narrow’) interpretation”).
  17
    In adopting the four-month rule, the DOT explained that “the 4-month period is reasonable because it avoids both
  the too strict week-by-week approach and the situation where a driver could be used or be subject to being used
  once and remain subject to [the exemption] for an unlimited time.” 46 Fed. Reg. 37,902.



                                                          28
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 29 of 35                     PageID #: 5252



  2010); Bannen v. Liebert Corp., 2003 U.S. Dist. LEXIS 27939, at *16 (E.D.N.Y. 2003). “Furthermore,

  actual driving need not necessarily occur in order for the driver to be exempt; the exemption

  begins the date the driver could have been called upon to, or actually did, engage in the carrier’s

  interstate activities.” Wells v. A.D. Transp. Express, Inc., No. 15-CV-11324, 2016 U.S. Dist. LEXIS

  75598, at *12 (E.D. Mich. June 10, 2016). Plaintiffs were subject to being called upon to drive on

  public roads to transport finished paper goods and raw fiber material during the entire period of

  their employment. (Doc. 150-5 at 11, 16; Doc. 150-6 at 5; Doc. 150-20 at 6; Doc. 152-1 at 4). But

  the Court need not rely on that fact alone because the record is undisputed that Plaintiffs did not

  simply await the assignment of driving duties; they routinely transported goods over public roads

  to complete one leg of a larger interstate journey. (Doc. 150-5 at 11, 16, 19; Doc. 150-12 at 6-10;

  Doc. 150-13 at 49-53; Doc. 151 at 25; Doc. 162-9 at 2, 3; Doc. 162 at 26, 27; Doc 164 at 8; Doc

  164-1; Doc. 164-2). During the time period relevant to Plaintiffs’ claims, there was not one

  month, let alone a four-month period, in which Plaintiffs were not subject to transporting goods

  on public roads or did not, in fact, transport Convermat or tissue paper in interstate commerce.

         Plaintiffs also assert that their trips to Merchants did not affect the safety of motor

  vehicles in interstate commerce because the trips were de minimis. (Doc. 164 at 19-23). As

  noted above, Plaintiffs were subject to being called upon to make trips to Merchants during the

  entire period of their employment, and did, in fact, make such trips. (Doc. 150-13 at 49-53; Doc.

  150-12 at 6-10 (describing witnesses Mosley’s trips to Merchants); Doc. 150-5 at 11, 16-19). This

  alone would be sufficient to support their exempt status. See Rodriguez v. R&L Carriers Shared

  Servs., L.L.C., No. 09-23176-CIV, 2010 U.S. Dist. LEXIS 151840, at *9 (S.D. Fla. June 8, 2010)

  (rejecting a de minimis argument in an MCE case, and explaining that “while the Parties may



                                                  29
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 30 of 35                    PageID #: 5253



  dispute the actual amount of time spent” on exempt work, “the undisputed facts show that

  during the course of his employment, [plaintiff] engaged in duties affecting the safety of

  operations on commercial motor vehicles,” which “is enough to trigger the [MCE]” because “‘[i]It

  is the character of the activities rather than the proportion of either the employee’s time or of

  his activities’ that determines eligibility for overtime under the FLSA”) (quoting Levinson v.

  Spector Motor Serv., 330 U.S. 649, 651-52 (1947)). Moreover, even if Plaintiffs rarely or never

  completed trips to Merchants, and even if they had established that they were not subject to

  being called upon to do so, the record is clear that they drove on two other public roads as part

  of their job duties. See supra Section B.2.b.

         The job functions of the Lazer Spot and SIX drivers place them squarely within the scope

  of the MCE. They transported finished products in interstate commerce over public roads on a

  regular basis. Accordingly, this Court finds that Plaintiffs were properly classified as exempt

  pursuant to the MCE and were not entitled to overtime under the FLSA.

         C.      The MCE’s “Small Vehicle Exception” is Not Applicable


         The only remaining question is whether the so-called “small vehicle exception” to the

  MCE is applicable. This exception emanates from the DOL’s determination that, for the MCE to

  apply, the vehicle at issue cannot weigh 10,000 pounds or less. See, e.g., Santana v. Lykes

  Exclusive, LP, 2013 WL 1001850, at *3 (S.D. Fla. 2013) (citing a DOL bulletin and noting that “the

  [MCE] does not apply to a driver … in any workweek in which their work affects the safe,

  interstate operation of motor vehicles weighing 10,000 pounds or less”).

         The undisputed evidence, including sworn testimony and documentary evidence,

  confirms that the vehicles that Plaintiffs drove weighed in excess of 10,000 pounds. (Doc. 150-5


                                                  30
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 31 of 35                       PageID #: 5254



  at 9, 10, 20; Doc. 150-21 at 5, Ex. 4; Doc. 152-1 at 2). Accordingly, the small vehicle exception

  does not apply.

         D.      Plaintiffs Failed to Establish that Lazer Spot or SIX Willfully Violated the FLSA


         Defendants have established that the MCE applies to the Plaintiff drivers, and therefore

  they are entitled to judgment in their favor as a matter of law. The undersigned further finds

  that Lazer Spot is entitled to judgment as a matter of law on the additional ground that Plaintiffs

  have no evidence of a “willful” violation, and therefore their claims against Lazer Spot fall entirely

  outside of the two-year statute of limitations. This finding applies to SIX as well, to the extent

  Plaintiffs seek to make a claim against SIX for damages outside of the two-year statute of

  limitations.

         Under the FLSA, every action for unpaid overtime compensation or liquidated damages

  must be commenced within two years “after the cause of action accrued” unless the FLSA

  violation was “willful,” in which case the action “may be commenced within three years after the

  cause of action accrued.” 29 U.S.C. § 255(a). Plaintiffs filed their Complaint on August 9, 2017.

  (Doc. 1). Accordingly, the time period relevant to their claims begins on August 9, 2015 unless

  they can prove by a preponderance of the evidence that Lazer Spot and SIX willfully violated the

  FLSA, such that Plaintiffs are entitled to the Act’s enhanced three-year period. See 29 U.S.C. §

  255. Notably, Mosley’s and Scott’s claims against Lazer Spot are entirely barred, absent a

  showing of willfulness, by the applicable two-year statute of limitation because their

  employment with Lazer Spot ended in April 2015.

         To establish a willful violation of the Act, Plaintiffs must prove that their employer violated

  the FLSA and that it “knew or showed reckless disregard for the matter of whether its conduct


                                                   31
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 32 of 35                          PageID #: 5255



  was prohibited by the statute.” Id. In this context, reckless disregard means the “failure to make

  adequate inquiry into whether conduct is in compliance with the Act.” 5 C.F.R. § 551.104. “The

  standard for willfulness under the FLSA is quite high.” Warner v. Walgreen Co., 2015 WL

  2341937, at *8 (S.D. Fla. 2015) (granting summary judgment to employer on issue of willfulness

  in misclassification case). “The Eleventh Circuit is hesitant to find ‘willful’ behavior . . . even when

  presented with strong evidence of an employer’s violation of the FLSA.” Saxton v. Young, 479 F.

  Supp. 2d 1243, 1253 (N.D. Ala. 2007). “Neither negligence, nor even unreasonable conduct, is

  sufficient to prove willfulness.” Ojeda-Sanchez v. Bland Farms, LLC, 499 F. App’x 897, 902-04

  (11th Cir. 2012) (affirming holding that defendant did not willfully violate FLSA because

  defendant’s “procedures demonstrated not only that it knew what its FLSA obligations were, but

  that it actively sought to ensure that they were met”). “Similarly, the mere fact that the employer

  knows the FLSA is ‘in the picture’ is not dispositive of willfulness, and a mere lack of prudence is

  insufficient to support a finding of willfulness.” Henderson v. Payless Shoes, 2006 WL 346467, at

  *7-8 (S.D. Ga. 2006) (holding that Plaintiff’s duties were “at least sufficiently close to fitting within

  the criteria for the exemption” that defendant could not be found to have demonstrated reckless

  disregard for its obligations under the FLSA) (internal citations omitted).

          The determination of willfulness is a “mixed question[] of fact and law,” which must be

  submitted to a jury only where there is evidence from which “a reasonable jury” could find a

  willful violation. Ojeda-Sanchez, 499 F. App’x at 903; see also Davila v. Menendez, 717 F.3d 1179,

  1185 (11th Cir. 2013). Courts in this district routinely grant summary judgment in cases with facts

  materially similar to those in this case. See, e.g., Sullivan v. PJ United, Inc., No. 7:13-cv-01275,

  2018 U.S. Dist. LEXIS 143246, at *80 (N.D. Ala. July 19, 2018); Martin v. Coastal Floor Coverings,



                                                     32
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 33 of 35                                        PageID #: 5256



  Inc., No. CV414-030, 2015 U.S. Dist. LEXIS 99780, at *6-12 (S.D. Ga. July 23, 2015); Saxton v.

  Young, 479 F. Supp. 2d 1243, 1253-54 (N.D. Ala. 2007).18

           There is no evidence in this case from which a fact-finder could reasonably conclude that

  Lazer Spot or SIX willfully violated the FLSA. Lazer Spot has put forth undisputed evidence

  demonstrating that the Company routinely confirms whether the MCE applies to its drivers at

  each site through its pre-bid and quarterly analyses, and Lazer Spot only classifies drivers as

  exempt where its pre-bid analysis confirms that the application of the MCE at the site is legally

  proper and where its quarterly analyses continue to confirm that the application of the

  exemption is appropriate. (Doc. 150-20 at 6; Doc. 150-21 at 3). In fact, Lazer Spot classifies

  drivers as non-exempt, overtime-eligible employees at numerous locations where it operates

  because it has determined that the drivers’ duties at those locations do not satisfy the MCE’s

  requirements. (Doc. 150-21 at 3). During the entire period relevant to Plaintiffs’ claims, Lazer

  Spot was represented by counsel experienced with the MCE who advised the Company on the

  exemption. (Doc. 150-20). SIX undertook measures to ensure it was complying the FLSA by

  reviewing the Motor Carrier Act exemption provision and Department of Labor guidance. (Doc.

  152-3; Doc. 152-15 at 4). SIX also spoke with its drivers who previously worked for Lazer Spot

  and evaluated Mobile County maps which show the public nature of the roads the drivers

  travelled. (Id.; 152-1 at 6, 415-17). In addition, once certain SIX drivers raised a question about

  overtime, SIX’s Assistant Site Supervisor called the Department of Labor and was assured by the



  18
    Both of the cases Plaintiffs cite to support their argument that willfulness is a jury question are distinguishable.
  (See Doc. 164 at 28 (citing Godard v. Ala. Pilot, Inc., 485 F. Supp. 2d 1284 (S.D. Ala. 2007) and Mahshie v. Infinity Ins.
  Co., No. 12-20148-CIV, 2012 U.S. Dist. LEXIS 163569 (S.D. Fla. Nov. 15, 2012)). Neither of the cases involved claims
  that were entirely time-barred by the two-year statute of limitations and could survive only upon a showing of
  willfulness. Moreover, factual questions remained in both cases as to whether the employers had acted willfully.



                                                             33
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 34 of 35                                     PageID #: 5257



  DOL that the drivers were exempt. Moreover, most of SIX’s drivers transport intermodal freight

  and SIX commonly reassigned drivers from the KC site to intermodal work, including former

  Plaintiffs in this action.

           Plaintiffs have not presented evidence sufficient to support a jury finding of willfulness.

  Instead, they seek to avoid summary judgment on their willfulness claim based on their allegation

  that “Defendants did not get an opinion regarding spotters at the KC facility from the Department

  of Labor (DOL) before deciding not [to] pay Plaintiffs overtime, an attorney, nor an expert, rather

  relying on their own ‘pre-bid analysis.’” (Doc. 164 at 28).19 This argument misplaces the

  applicable burden of proof and misstates the law. Defendants are not required to show that they

  sought outside counsel or opinion in order to avoid a finding of willfulness. McLaughlin v.

  Richland Shoe Co., 486 U.S. 128, 134-35 (1988) (“Plaintiffs’ burden to show willfulness is not met

  simply by pointing out that the [employers] did not obtain legal opinions regarding their FLSA

  obligation”). Indeed, this Court is not aware of any legal support for the argument that an

  employer willfully violates the law merely by making a classification decision without seeking an

  opinion on each such decision from the DOL or an outside attorney. The absence of an outside

  legal opinion does not demonstrate a violation of the law, let alone a willful violation. In fact, the

  Supreme Court has “clearly disfavored a test for willfulness that turned on the employer’s



  19
    Plaintiffs also appear to argue that Lazer Spot engaged in a willful violation because its owners were “aware of the
  overtime provisions of the FLSA” and “did not pay Plaintiffs overtime.” (Doc. 164 at 28). This assertion is merely a
  re-statement of Plaintiffs’ claim, recast as an indictment of Lazer Spot’s actions, despite the fact that Lazer Spot’s
  classification of Plaintiffs has not been held to violate the law. If mere awareness of the Act coupled with an alleged
  violation—or even a proven violation—were sufficient to demonstrate willfulness, then every claim presented under
  the Act would automatically qualify as willful. The standard for willfulness is far more stringent than Plaintiffs
  suggest. “[T]he mere fact that the employer knows the FLSA is ‘in the picture’ is not dispositive of willfulness, and a
  mere lack of prudence is insufficient to support a finding of willfulness.” Henderson, 2006 U.S. Dist. LEXIS 7441, at
  *26.



                                                           34
Case 1:17-cv-00360-JB-B Document 177 Filed 09/27/19 Page 35 of 35                     PageID #: 5258



  request for legal advice before, or during, its violation of the FLSA.” Marrs v. United States, 135

  Fed. Cl. 155, 161 (2017) (quoting McLaughlin, 486 U.S.at 134-35); see also Colella v. City of N.Y.,

  986 F. Supp. 2d 320, 337 (S.D.N.Y. 2013).

         Based on the undisputed facts presented by the parties, the Court concludes that

  Defendants did not violate the FLSA, willfully or otherwise, in classifying Plaintiffs as exempt

  employees. Even if Mosley and Scott could establish that they were misclassified, their claims

  against Lazer Spot would fail because they are time barred by the two-year statute of limitations.

  Likewise, Plaintiffs would be unable to recover damages from SIX outside of the two-year time

  period applicable to their claims.

  III.   CONCLUSION


         IT IS THEREFORE ORDERED that Lazer Spot, Inc. and Lazer Spot Holdings Corp.’s Motion

  for Summary Judgment (Doc. 150), and Southern Intermodal Xpress, LLC’s Motion for Summary

  Judgment (Doc. 151) are GRANTED.

         DONE and ORDERED this 27th day of September, 2019.


                                                       /s/ JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE




                                                  35
